                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

DAVID COLE ET AL                          CASE NO. 6:16-CV-00648*

VERSUS                                    JUDGE S. MAURICE HICKS, JR.

P S C INDUSTRIAL                          MAGISTRATE JUDGE HANNA
OUTSOURCING L P ET AL

*To be filed in the following related dockets: 17-267, 17-284, 17-292, 16-649, 16-
650, 16-651, 16-652, 16-653, 16-654, 16-657, 16-791, 16-792, 16-793, 16-794, 16-
795, 16-796, 16-797, 16-798, 16-799, 16-800, 16-801, 16-802, 16-804, 16-805, 16-
806, 16-807, 16-808, 16-1039, 16-1221, 16-1223, 16-1485, 18-1574, 18-1575, 18-
                             1576, 19-564, and 19-565

                                      ORDER

      In anticipation of the November 18 and 19, 2019 summary jury trials, which

are being conducted solely as a method of alternative dispute resolution, the Court

has considered Defendants’ objections to 1) Plaintiffs’ expert, Byron Trahan; 2)

Weber’s five additional photos; and 3) Plaintiffs’ three-minute video of Bayou

Teche post-oil spill. The Court has also considered Plaintiffs’ objection to

Defendants’ exhibit, “stipulation to amount of damages.” Having considered the

parties’ arguments, as presented to the Court via email, the Court rules as follows:

      IT IS ORDERED that Defendants’ objection to Plaintiffs’ expert, Byron

Trahan, is OVERRULED. Notwithstanding that Trahan’s report deals only with

Allain property, as this form of ADR is designed to assist the parties in their

valuation of the damages in this case, and expert reports, etc. have not even been
addressed due to the pending motions to remand, his testimony will be limited to the

potential need for, and cost of, environmental assessments and site investigations as

those items have been historically part of the plaintiffs’ damage evaluation for

settlement purposes. It is clear to this Court that, should this form of ADR not be

successful, and if the Report and Recommendation of Magistrate Hornsby is adopted

by the District Court, a scheduling order will be issued in these cases and all of the

requirements necessary for experts and their reports will be implemented.

      IT IS FURTHER ORDERED that Defendants’ objection to Weber’s five

additional photographs is OVERRULED. The Court previously advised the parties

that Defendants should be given the opportunity to question Plaintiffs regarding the

photographs prior to the summary trials. See Rec. Doc. 61, p.2.

      IT IS FURTHER ORDERED that Defendants’ objection to Plaintiffs’ three-

minute video of Bayou Teche post-oil spill is OVERRULED. The Court finds that

the interests of meaningful ADR outweigh any prejudice to Defendants. Again,

should this form of ADR not be successful, whether this video becomes admissible

at trial is an issue that has yet to be determined, but the Court assumes for purpose

of this exercise that the plaintiffs’ would take the necessary steps to make it

admissible.

      IT IS FURTHER ORDERED that Plaintiffs’ objection to Defendants’ exhibit,

“Stipulation to amount of damages by Plaintiffs,” is DEFERRED. The said
“stipulation,” is contained in a pleading drafted by counsel, and unverified by the

parties, which is not evidence. However, the Court wishes to question counsel and

the plaintiff as to whether this qualifies pleading qualifies as an admission.

      Signed at Lafayette, Louisiana on this 14th day of November, 2019.


                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE
